Crew III, J.
Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered March 31, 2000, convicting defendant upon his plea of guilty of the crime of assault in the second degree.
In satisfaction of a multicount superior court information, defendant pleaded guilty to assault in the second degree and thereafter was sentenced, in accordance with a plea agreement, to a determinate term of imprisonment of three years, together with five years of postrelease supervision. In conjunction therewith, defendant also pleaded guilty to certain charges in Binghamton City Court and received a nine-month sentence to run concurrently with the sentence imposed for the assault charge. Defendant now appeals contending, inter alia, that he was denied the effective assistance of counsel.
Inasmuch as defendant neither moved to withdraw his plea nor to vacate his judgment of conviction, he failed to preserve his claim of ineffective assistance of counsel for our review (see e.g. People v Wright, 295 AD2d 806, 806-807). Were we to reach this issue, we nonetheless would find defendant’s argument to be lacking in merit. Defendant received a favorable plea bargain — one which permitted him to avoid prosecution for the most serious count of the information and to serve the sentences imposed concurrently — and the record as a whole belies defendant’s claim that he was denied effective representation. Defendant’s remaining contentions, including his assertion that the negotiated sentence imposed was harsh or excessive, have been examined and found to be equally lacking in merit.
Cardona, P.J., Peters, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.